DETAILED ACTION
	This office action is in response to the filed application 17/142,278 on January 6, 2021. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 6, 2021, was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 8-14, they are rejected because applicant has provided evidence that applicant intends the term "computer program product” to include non-statutory matter. Applicant describes a computer program product as may including a computer readable storage medium (or media) (see paragraphs 76-77).  As such, the claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.   See MPEP § 2106.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 11-12, 15, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 2022/0066906). 
In regard to claim 1, Kumar et al. teach a computer implemented method for detecting log data anomalies, the method comprising:
pre-processing, by one or more computer processors, log data entries (data stream, para. 38);
identifying, by the one or more computer processors, sequences of the log data entries (patterns about a sequence, para. 66);
generating, by the one or more computer processors, at least one key performance indicator (KPI) for the log data entries according to the sequences (KPI are selected and defined with respect to an intended goal or objective, para. 30);
training, by the one or more computer processors, at least one machine learning (ML) model according to the KPI (label training data may be used to train one or more supervised machine learning models, para. 25); and
identifying, by the one or more computer processors, a log data entry anomaly according to the machine learning model (anomaly detection models, para. 36, generate alerts, para. 38).

In regard to claim 4, Kumar et al. teach the computer implemented method according to claim 1, wherein identifying sequences of log data entries comprises identifying repeating sequences of log data entries (one a model is learned, then any time a pattern of anomaly is seen, then an incident may be predicted to happen in the future, para. 66).

In regard to claim 5, Kumar et al. teach the computer implemented method according to claim 1, wherein training the at least one ML model comprises using normalized historic time-series sequence data (reports of user interactions may be standardized and normalized for inclusion in determining the application state, para. 80-81). 

In regard to claim 8, Kumar et al. teach a computer program product for detecting log data anomalies, the computer program product comprising one or more computer readable storage devices and collectively stored program instructions on the one or more computer readable storage devices, the stored program instructions comprising:
program instructions to pre-process log data entries (data stream, para. 38);
program instructions to identify sequences of the log data entries (patterns about a sequence, para. 66);
program instructions to generate at least one key performance indicator (KPI) for the log data entries according to the sequences (KPI are selected and defined with respect to an intended goal or objective, para. 30);
program instructions to train at least one machine learning (ML) model according to the KPI (label training data may be used to train one or more supervised machine learning models, para. 25); and
program instructions to identify a log data entry anomaly according to the machine learning model (anomaly detection models, para. 36, generate alerts, para. 38).

In regard to claim 11, Kumar et al. tech the computer program product according to claim 8, wherein identifying sequences of log data entries comprises identifying repeating sequences of log data entries (one a model is learned, then any time a pattern of anomaly is seen, then an incident may be predicted to happen in the future, para. 66).

In regard to claim 12, Kumar et al. teach the computer program product according to claim 8, wherein training the at least one ML model comprises using normalized historic time-series sequence data (reports of user interactions may be standardized and normalized for inclusion in determining the application state, para. 80-81). 
In regard to claim 15, Kumar et al. teach a computer system for detecting log data anomalies, the computer system comprising: 
one or more computer processors (processor, para. 8); 
one or more computer readable storage devices (memory, para. 8); and 
stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors (processor configured to execute instructions stored, para. 8), the stored program instructions comprising:  
program instructions to pre-process log data entries (data stream, para. 38); 
program instructions to identify sequences of the log data entries (patterns about a sequence, para. 66); 
program instructions to generate at least one key performance indicator (KPI) for the log data entries according to the sequences (KPI are selected and defined with respect to an intended goal or objective, para. 30); 
program instructions to train at least one machine learning (ML) model according to the KPI (label training data may be used to train one or more supervised machine learning models, para. 25); and 
program instructions to identify a log data entry anomaly according to the machine learning model (anomaly detection models, para. 36, generate alerts, para. 38).

In regard to claim 17, Kumar et al. teach the computer system according to claim 15, wherein identifying sequences of log data entries comprises identifying repeating sequences of log data entries (one a model is learned, then any time a pattern of anomaly is seen, then an incident may be predicted to happen in the future, para. 66).
In regard to claim 18, Kumar et al. teach the computer system according to claim 15, wherein training the at least one ML model comprises using normalized historic time-series sequence data (reports of user interactions may be standardized and normalized for inclusion in determining the application state, para. 80-81). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2022/0066906) in further view of Sharon et al. (US 2016/0048778). 
In regard to claim 2, Kumar et al. does not explicitly teach the computer implemented method according to claim 1, wherein the at least one KPI is selected from the group consisting of: sequence sentiments, sequence frequency, sequence timing, and sequence duration.
Sharon et al. teach of a sequence may be a group of one or more interaction events based on interrelated or common attributes.   A sequence type may be defined based on, at least a time frame or time period.   A sequence type may further be defined as one or more communication channels of interaction events, a contact reason, sentiment, transaction amount, or other attributes.   Sequences may describe a journey.   Sequences may further analyze using key performance indicators (KPI’s) (para. 19, 23-25). 
It would have been obvious to modify the method of Kumar et al. by adding Sharon et al. sequencing engine.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in analyzed and cross-channel predict interaction sequences (para. 19). 

In regard to claim 9, Kumar et al. does not explicitly teach the computer program product according to claim 8, wherein the at least one KPI is selected from the group consisting of: sequence sentiments, sequence frequency, sequence timing, and sequence duration.
Sharon et al. teach of a sequence may be a group of one or more interaction events based on interrelated or common attributes.   A sequence type may be defined based on, at least a time frame or time period.   A sequence type may further be defined as one or more communication channels of interaction events, a contact reason, sentiment, transaction amount, or other attributes.   Sequences may describe a journey.   Sequences may further analyze using key performance indicators (KPI’s) (para. 19, 23-25). 
	Refer to claim 2 for motivational statement. 

In regard to claim 16, Kumar et al. does not explicitly teach the computer system according to claim 15, wherein the at least one KPI is selected from the group consisting of: sequence sentiments, sequence frequency, sequence timing, or sequence duration.
Sharon et al. teach of a sequence may be a group of one or more interaction events based on interrelated or common attributes.   A sequence type may be defined based on, at least a time frame or time period.   A sequence type may further be defined as one or more communication channels of interaction events, a contact reason, sentiment, transaction amount, or other attributes.   Sequences may describe a journey.   Sequences may further analyze using key performance indicators (KPI’s) (para. 19, 23-25). 
	Refer to claim 2 for motivational statement. 







******************************
Claims 3, 6-7, 10, 13-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2022/0066906) in further view of Palani et al. (US 2021/0344695).

In regard to claim 3, Kumar et al. does not explicitly teach the computer implemented method according to claim 1, wherein pre-processing log data entries includes separating text-only portions of the entries. 
Palani et al. teach of time series data can be textual data (para. 25). 
It would have been obvious to modify the method of Kumar et al. by adding Palani et al. anomaly detection using models.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide different types of time series data for anomaly detection (para. 25). 

In regard to claim 6, Kumar et al. does not explicitly teach the computer implemented method according to claim 1, wherein training at least one ML model includes training an ML model selected from the group consisting of a long short- term memory (LSTM) model with an autoencoder, an LSTM model with certainty/uncertainty, and an LSTM with dropout.
Palani et al. teach of a Long Short-Term Memory (LSTM) model with autoencoders, with uncertainty estimation and dropouts (para. 26). 
It would have been obvious to modify the method of Kumar et al. by adding Palani et al. anomaly detection using models.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide different types of model for deep learning (para. 26). 

In regard to claim 7, Kumar et al. does not explicitly teach the computer implemented method according to claim 1, wherein training at least one ML model comprises training at least three ML models and wherein identifying a log data entry anomaly according to the at least one machine learning model comprises identifying a log data entry anomaly according to a majority of the three ML models.
Palani et al. teach of an ensemble of deep learning models corresponding to respective clusters of aggregated time series data where the ensemble of deep learning models can comprise two or more models (para. 26). 
Refer to claim 6 for motivational statement. 

In regard to claim 10, Kumar et al. does not explicitly teach the computer program product according to claim 8, wherein pre-processing log data entries includes separating text-only portions of the entries.
Palani et al. teach of time series data can be textual data (para. 25). 
Refer to claim 3 for motivational statement. 

In regard to claim 13, Kumar et al. does not explicitly teach the computer program product according to claim 8, wherein training at least one ML model includes training an mL model selected from the group consisting of: a long short-term memory (LSTM) model with an autoencoder, a LSTM model with certainty/uncertainty, and an LSTM with dropout.
Palani et al. teach of a Long Short-Term Memory (LSTM) model with autoencoders, with uncertainty estimation and dropouts (para. 26). 
Refer to claim 6 for motivational statement. 

In regard to claim 14, Kumar et al. does not explicitly teach the computer program product according to claim 8, wherein training at least one ML model comprises training at least three ML models and wherein identifying a log data entry anomaly according to the at least one machine learning model comprises identifying a log data entry anomaly according to a majority of the three ML models.
Palani et al. teach of an ensemble of deep learning models corresponding to respective clusters of aggregated time series data where the ensemble of deep learning models can comprise two or more models (para. 26). 
Refer to claim 6 for motivational statement. 

In regard to claim 19, Kumar et al. does not explicitly teach the computer system according to claim 15, wherein training at least one ML model includes training an ML model from the group consisting of: a long short-term memory (LSTM) model with an autoencoder, a LSTM model with certainty/uncertainty, and an LSTM with dropout.
Palani et al. teach of a Long Short-Term Memory (LSTM) model with autoencoders, with uncertainty estimation and dropouts (para. 26). 
Refer to claim 6 for motivational statement. 

In regard to claim 20, Kumar et al. does not explicitly teach the computer system according to claim 15, wherein training at least one ML model comprises training at least three ML models and wherein identifying a log data entry anomaly according to the at least one machine learning model comprises identifying a log data entry anomaly according to a majority of the three ML models.
Palani et al. teach of an ensemble of deep learning models corresponding to respective clusters of aggregated time series data where the ensemble of deep learning models can comprise two or more models (para. 26). 
Refer to claim 6 for motivational statement. 

*****************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Rafey (US 11,392,821) deep learning
Rawat et al. (US 2022/0188690) training model
Li et al. (US 2022/0122000) machine learning model
Vah et al. (US 11,099,928) machine learning
Bertoni Scarton et al. (US 2021/0240691) anomaly identification in log
Dasgupta et al. (US 10,592,544) generate process models
Duttachoudhury et al. (US 2020/0050759) anomaly detection
Bordens (US 2019/0228086) filter logs to extract information
Zong et al. (US 2019/0171622) normalized and similarity search of event logs
Wang et al. (US 2011/0154119) detecting anomaly with correlation
Hatonen et al. (US 2004/0039968) anomaly detection 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov